Order entered March 10, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01753-CV

                                 TODD PRUETT, Appellant

                                               V.

                              LISA CLAYTON, M.D., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-14518

                                           ORDER
       By order entered February 6, 2014, we referred appellant’s affidavit of indigence to the

trial court and directed Dallas County District Clerk Gary Fitzsimmons to file, no later than

March 4, 2014, either (1) a supplemental clerk’s record containing a copy of any contests to the

affidavit of indigence and any order on the contests or (2) written verification that no contests

were filed. Although Mr. Fitzsimmons has not filed the requested verification, the main clerk’s

record has been filed without advance payment of costs. That record reflects the affidavit was

received and no contest was filed. Additionally, the reporter has filed her record without

advance payment of costs. Accordingly, the requested verification is no longer necessary.
       Because the appellate record has been filed, appellant’s brief is due within thirty days.

See TEX. R. APP. P. 38.6. However, appellant has filed a motion to extend time to file his brief.

Although he does not specify the length of the extension he is seeking, we GRANT the motion

to the extent we ORDER the brief be filed no later than May 5, 2014.




                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE